

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) made as of this 30th day of
April, 2010, by and among SRKP 25, Inc., a Delaware corporation (the “Company”);
CD Media (Holding) Co., Limited, a company organized in the British Virgin
Islands and upon the Closing Date (as defined below) a 100%-owned subsidiary of
the Company ("CD Media BVI"); and the undersigned (each a “Holder” and together
the “Holders”).
 
WHEREAS, the Company, CD Media BVI, Huizhou CD Media Co., Ltd., a company
organized in the People’s Republic of China and a wholly-owned subsidiary of CD
Media BVI (“CD Media Huizhou”), Beijing CD Media Advertisement Co., Ltd., a
company organized in the People’s Republic of China and controlled by CD Media
Huizhou by contractual agreements and arrangements, and all of the shareholders
of CD Media BVI are parties to a certain Amended and Restated Share Exchange
Agreement dated as of April 23, 2010 (the “Exchange Agreement”), pursuant to
which CD Media BVI will become a 100%-owned subsidiary of the Company and 100%
of the outstanding securities of CD Media BVI will be exchanged for shares of
common stock, par value $0.0001 per share (the “Common Stock”) of the Company
(the “Share Exchange”);
 
WHEREAS, immediately after the effective time of the Share Exchange (the
“Closing Date”), the Company will assume the business and operations of CD Media
BVI;
 
WHEREAS, the Company agreed to file, within thirty (30) days after the Closing
Date with the U.S. Securities and Exchange Commission (the “Commission” or
“SEC”) a registration statement (the “Initial Registration Statement”) covering
the resale of shares issued in connection with the Company’s private offering
that closed concurrently with the Share Exchange; and
 
WHEREAS, as set forth in Section 9.1 of the Exchange Agreement, and as a
condition to the closing of the Share Exchange, the Company agreed to enter into
a registration rights agreement requiring the Company to file with the
Commission, within the time periods as set forth herein, a registration
statement covering the resale of shares of Common Stock of the Company, as set
forth on Schedule I hereof (the “Shares”), held by those persons (and/or their
designees) that are stockholders of the Company immediately prior to the Closing
Date (“Holders”).
 
NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 
1

--------------------------------------------------------------------------------

 

1.           Registration Rights
 
1.1         Registration Requirement.  Subject to the terms and limitations
hereof, the parties hereto agree and acknowledge that the Company shall prepare
and file a registration statement (the “Registration Statement”) on Form S-1 or
other appropriate registration document under the Securities Act of 1933, as
amended (the “Act”) for resale of the Shares (the “Registrable Securities”) and
shall use its reasonable best efforts to maintain the Registration Statement
effective for a period of twelve (12) months at the Company’s expense (the
“Effectiveness Period”).  The Company shall file such Registration Statement no
later than the tenth (10th) day after the end of the six (6) month period that
immediately follows the filing date of the Initial Registration Statement (the
“Required Filing Date”), provided that if such day is not a business day, then
the Required Filing Date shall be the next business day thereafter.  The Company
shall use reasonable best efforts to cause such Registration Statement to become
effective within one hundred fifty (150) days after the Required Filing Date or
the actual filing date, whichever is earlier, or one hundred eighty (180) days
after the Required Filing Date or the actual filing date, whichever is earlier,
if the Registration Statement is subject to a full review by the SEC (the
“Required Effectiveness Date”).  If the Company fails to file the Registration
Statement by the Required Filing Date or if the Registration Statement does not
become effective on or before the Required Effectiveness Date due to the failure
of the Company to fulfill its obligations hereunder, the Company shall be
required to issue, as liquidated damages, to each of the Holders shares (the
“Penalty Shares”) equal to a total of 0.0333% of his, her or its respective
Shares for each calendar day that the Registration Statement has not been filed
or declared effective by the SEC (and until the Registration Statement is filed
with or declared effective by the SEC), as applicable.
 
1.2         Limitation to Registration Requirement.  Notwithstanding the
foregoing, no Penalty Shares shall be due to the Holders if the Company is using
its best efforts to cause the Registration Statement to be filed and declared
effective in a timely manner.  In addition, the Company shall not be obligated
to effect any registration of the Registrable Securities or take any other
action pursuant to this Section 1: (i) in any particular jurisdiction in which
the Company would be required to execute a general consent to service of process
in effecting such registration, qualification or compliance unless the Company
is already subject to service in such jurisdiction and except as may be required
by the Act; or (ii) during any period in which the Company suspends the rights
of a Holder after giving the Holder written notification of a Potential Material
Event (defined below) pursuant to Section 1.6 hereof.
 
1.3         Expenses of Registration.  Except as otherwise expressly set forth
herein, the Company shall bear all expenses incurred by the Company in
compliance with the registration obligation of the Company, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company incurred in connection with any
registration, qualification or compliance pursuant to this Agreement and all
underwriting discounts, selling commissions and expense allowances applicable to
the sale of any securities by the Company for its own account in any
registration.  All underwriting discounts, selling commissions and expense
allowances applicable to the sale by a Holder of Registrable Securities and all
fees and disbursements of counsel for a Holder shall be borne by the Holder.

 
2

--------------------------------------------------------------------------------

 

1.4         Indemnification.
 
(a)           To the extent permitted by law the Company will indemnify each
Holder, each of its officers, directors, agents, employees and partners, and
each person controlling such Holder, with respect to each registration,
qualification or compliance effected pursuant to this Agreement, and each
underwriter, if any, and each person who controls any underwriter, and their
respective counsel against all claims, losses, damages and liabilities (or
actions, proceedings or settlements in respect thereof) arising out of or based
on (i) any untrue statement (or alleged untrue statement) of a material fact
contained in any prospectus, offering circular or other document prepared by the
Company (including any related registration statement, notification or the like)
incident to any such registration, qualification or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation by the Company of the Act or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and subject to the provisions of Section 1.4(c) below, will reimburse each such
Holder, each of its officers, directors, agents, employees and partners, and
each person controlling such Holder, each such underwriter and each person who
controls any such underwriter, for any legal and any other expenses as they are
reasonably incurred in connection with investigating and defending any such
claim, loss, damage, liability or action, provided that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement (or
alleged untrue statement) or omission (or alleged omissions) based upon written
information furnished to the Company by (or on behalf of) such Holder or
underwriter, or if the person asserting any such loss, claim, damage or
liability (or action or proceeding in respect thereof) did not receive a copy of
an amended preliminary prospectus or the final prospectus (or the final
prospectus as amended and supplemented) at or before the written confirmation of
the sale of such Registrable Securities to such person because of the failure of
the Holder or underwriter to so provide such amended preliminary or final
prospectus (or the final prospectus as amended and supplemented); provided,
however, that the indemnity agreement contained in this subsection shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld), nor shall the Company be
liable in any such case for any such loss, claim, damage, liability or action to
the extent that it arises out of or is based upon a violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by the Holder, any such partner,
officer, director, employee, agent or controlling person of such Holder, or any
such underwriter or any person who controls any such underwriter; provided,
however, that the obligations of the Company hereunder shall be limited to an
amount equal to the portion of net proceeds represented by the Registrable
Securities pursuant to this Agreement.
 
(b)           To the extent permitted by law, each Holder whose Registrable
Securities are included in any registration, qualification or compliance
effected pursuant to this Agreement will indemnify the Company, and its
directors, officers, agents, employees and each underwriter, if any, of the
Company’s securities covered by such a registration statement, each person who
controls the Company or such underwriter within the meaning of the Act and the
rules and regulations thereunder, each other such Holder and each of their
officers, directors, partners, agents and  employees, and each person
controlling such Holder, and their respective counsel against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company and such Holders,
directors, officers, partners, persons, underwriters or control persons for any
legal or any other expenses as they are reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by such Holder; provided, however, that the obligations of any Holder
hereunder shall be limited to an amount equal to the net proceeds to such Holder
from Registrable Securities sold under such registration statement, prospectus,
offering circular or other document as contemplated herein; provided, further,
that the indemnity agreement contained in this subsection shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Holder, which consent
shall not be unreasonably withheld or delayed.

 
3

--------------------------------------------------------------------------------

 

(c)           Each party entitled to indemnification under this Section (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld or delayed), and the Indemnified Party may participate
in such defense at such party’s expense; and provided further that if any
Indemnified Party reasonably concludes that there may be one or more legal
defenses available to it that are not available to the Indemnifying Party, or
that such claim or litigation involves or could have an effect on matters beyond
the scope of this Agreement, then the Indemnified Party may retain its own
counsel at the expense of the Indemnifying Party; and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement unless
and only to the extent that such failure to give notice results in material
prejudice to the Indemnifying Party.  No Indemnifying Party, in the defense of
any such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation.  Each Indemnified Party shall furnish such
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with defense of such claim and litigation resulting therefrom.
 
(d)           If the indemnification provided for in this Section is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations.  The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 
4

--------------------------------------------------------------------------------

 

1.5         Transfer or Assignment of Registration Rights. The Registrable
Securities, and any related benefits to the Holder hereunder may be transferred
or assigned by the Holder to a permitted transferee or assignee, provided that
the Company is given written notice of such transfer or assignment, stating the
name and address of said transferee or assignee and identifying the Registrable
Securities with respect to which such registration rights are being transferred
or assigned; provided further that the transferee or assignee of such
Registrable Securities shall be deemed to have assumed the obligations of the
Holder under this Agreement by the acceptance of such assignment and shall, upon
request from the Company, evidence such assumption by delivery to the Company of
a written agreement assuming such obligations of the Holder.
 
1.6         Registration Procedures.  In the case of the registration effected
by the Company pursuant to this Agreement, the Company will keep the Holder
advised in writing as to the initiation of each registration and as to the
completion thereof.  The Company will:
 
(a)           Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of securities covered by such registration
statement;
 
(b)           Respond as promptly as reasonably practicable to any comments
received from the SEC with respect to a registration statement or any amendment
thereto;
 
(c)           Notify the Holders as promptly as reasonably practicable and (if
requested by any such persons) confirm such notice in writing no later than one
trading day following the day (i) when a prospectus or any prospectus supplement
or post-effective amendment to a registration statement is proposed to be filed
and (ii) with respect to a registration statement or any post-effective
amendment, when the same has become effective;
 
(d)           Furnish such number of prospectuses and other documents incident
thereto, including supplements and amendments, as the Holders may reasonably
request;
 
(e)           Furnish to the Holders, upon request, a copy of all documents
filed with and all correspondence from or to the SEC in connection with any such
registration statement other than non-substantive cover letters and the like;
 
(f)           Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
registration statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment; and
 
(g)           Use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC.
 
Notwithstanding the foregoing, if at any time or from time to time after the
date hereof, the Company notifies the Holders in writing of the existence of an
event or circumstance that is not disclosed in the Registration Statement and
that may have a material effect on the Company or its business (a “Potential
Material Event”), the Holders shall not offer or sell any Registrable
Securities, or engage in any other transaction involving or relating to the
Registrable Securities, from the time of the giving of notice with respect to a
Potential Material Event until the Company notifies the Holders that such
Potential Material Event either has been added to the Registration Statement by
amendment or supplement or no longer constitutes a Potential Material Event;
provided, that the Company may not so suspend the right of Holders for more than
one hundred twenty (120) days in the aggregate.

 
5

--------------------------------------------------------------------------------

 

1.7         Statement of Beneficial Ownership.  The Company may require each
Holder to furnish to the Company a certified statement as to the number of
shares of Common Stock beneficially owned, including derivative instruments
underlying Common Stock,  by such Holder and the controlling person thereof and
any other such information regarding the Holder, the Registrable Securities held
by the Holder and the intended method of disposition of such securities as shall
be reasonably required with respect to the registration of the Holder’s
Registrable Securities.  Each Holder hereby understands and agrees that the
Company may, in its sole discretion, exclude the Holder’s shares of Common Stock
from the Registration Statement in the event that the Holder fails to provide
such information requested by the Company within the time period reasonably
specified by the Company or is required to do so by law or the SEC.
 
1.8         Compliance.  Each Holder covenants and agrees that he, she or it
will comply with the prospectus delivery requirements of the Act as applicable
to such Holder in connection with sales of Registrable Securities pursuant to
the registration statement required hereunder.
 
1.9         Piggy-Back Registrations.  If at any time during the Effectiveness
Period there is not an effective registration statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Act of any of its Common Stock, other than an
offering of securities issued pursuant to a Strategic Issuance (as defined
below) and other than a Form S-4 or Form S-8 registration statement (each as
promulgated under the Act or their then equivalents relating to equity
securities to be issued solely in connection with any business combination
transaction, acquisition of any entity or business or equity securities issuable
in connection with stock option or other employee benefit plans), then the
Company shall send to the  Holders (together with any other holders of its
Common Stock possessing “piggyback registration rights” comparable to those
granted to the Holders hereunder (“Rightsholders”)) written notice of such
determination and, if within fifteen (15) days after receipt of such notice, a
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered; provided that the Company shall not be
required to register any Registrable Securities pursuant to this Section that
are eligible for resale pursuant to Rule 144 promulgated under the Act; and
provided further that the Company may, without the consent of the Holder,
withdraw such registration statement before its becoming effective if the
Company or other stockholders have elected to abandon the proposal to register
the securities proposed to be registered thereunder.  If the registration
statement is being filed for an underwritten public offering, a Holder must
timely execute and deliver the usual and customary agreement among the Company,
such Holder and the underwriters relating to the registration.  If the
registration statement is being filed for an underwritten offer and sale by the
Company of securities for its own account and the managing underwriters advise
the Company in writing that in their opinion the offering contemplated by the
registration statement cannot be successfully completed if the Company were to
also register the Registrable Shares of the Holders requested to be included in
such registration statement, then the Company will include in the registration:
(i) first, any securities the Company proposes to sell, (ii) second, any
securities of any person whose securities are being registered as a result of
the exercise of a demand registration right, and (iii) third, that portion of
the aggregate number of shares being requested for inclusion in the registration
statement by (X) the Holders and (Y) all other Rightsholders, which in the
opinion of such managing underwriters can successfully be sold, such number of
shares to be taken pro rata from the Rightsholders on the basis of the total
number of shares being requested for inclusion in the registration statement by
each Rightsholder.  “Strategic Issuance” shall mean an issuance of securities:
(i) in connection with a “corporate partnering” transaction or a “strategic
alliance” (as determined by the board of directors of the Company in good
faith); (ii) in connection with any financing transaction in respect of which
the Company is a borrower; or (iii) to a vendor, lessor, lender, or customer of
the Company, or a research, manufacturing or other commercial collaborator of
the Company, in a transaction approved by the Company’s board of directors,
provided in any case, that such issuance is not being made primarily for the
purpose of avoiding compliance with this Agreement.

 
6

--------------------------------------------------------------------------------

 

2.           Miscellaneous
 
2.1         Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to the Company, at Huizhou CD Media Co., Ltd., Room
801, No. 7, Wenchang Er Road, Huicheng District, Huizhou, People’s Republic of
China 516001, Attention:  Ms. Li Huihua, with a copy to (which shall not
constitute notice) K&L Gates LLP, 10100 Santa Monica Blvd., Seventh Floor, Los
Angeles, California 90067, Attention: Thomas J. Poletti, Esq., and to the
Holders at their respective addresses indicated on Schedule I of this
Agreement.  Notices shall be deemed to have been given three (3) business days
after the date of mailing, except notices of change of address, which shall be
deemed to have been given when received.
 
2.2         This Agreement may only be amended through a written instrument
signed by the Holders, CD Media BVI and the Company.
 
2.3         This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns.  This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.
 
2.4         Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, the parties expressly agree that this Agreement shall
be construed in accordance with and governed by the laws of the State of
Delaware, without giving effect to conflicts of law principles.
 
2.5         This Agreement may be executed in counterparts. Upon the execution
and delivery of this Agreement, this Agreement shall become a binding obligation
of the parties hereto.  This Agreement may be executed and delivered by
facsimile.
 
2.6         The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
 
2.7         It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
2.8         The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 
7

--------------------------------------------------------------------------------

 

2.9         The Company agrees not to disclose the names, addresses or any other
information about the Holders, except as required by law, provided that the
Company may provide information relating to the Holders as required in any
registration statement under the Act that may be filed by the Company pursuant
to the requirements of this Agreement.
 
2.10       The obligation of each Holder hereunder is several and not joint with
the obligations of any other Holders (the “Other Holders”), and each Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holders.  Nothing contained herein or in any other agreement or
document delivered at the Closing, and no action taken by a Holder pursuant
hereto, shall be deemed to constitute the Holder and the Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and the Other Holders are in any way acting
in concert with respect to such obligations or the transactions contemplated by
this Agreement.  Each Holder shall be entitled to protect and enforce the
Holder’s rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.  No Holder is acting as part of a “group” (as that term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended) in negotiating
and entering into this Agreement or purchasing the Shares or acquiring,
disposing of or voting any of the underlying shares of Common Stock.  The
Company hereby confirms that it understands and agrees that the Holders are not
acting as part of any such group.
 
[SIGNATURE PAGE FOLLOWS]

 
8

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
/s/ Richard Rappaport
Richard Rappaport
 
/s/ Anthony Pintsopoulos
Anthony C. Pintsopoulos
 
/s/ Kevin DePrimio
Kevin DePrimio
 
/s/ Jason Stern
Jason Stern
 
/s/ Robert Schultz
Robert Schultz
 
/s/ Debbie Schwartzberg
Debbie Schwartzberg
 
/s/ Janine Frisco
Janine Frisco



The Julie Schwartzberg Trust dated 2/9/2000


By:
/s/ Debbie Schwartzberg
Name:  
Debbie Schwartzberg
Title:
Trustee



The David N. Sterling Trust dated 2/3/2000


By:
/s/ Debbie Schwartzberg
Name:  
Debbie Schwartzberg
Title:
Trustee



(signature page continues on next page)

 
9

--------------------------------------------------------------------------------

 

Amanda Rappaport Trust
   
By:
/s/ Richard Rappaport
Name:
Richard Rappaport
Title:
Trustee
 
Kailey Rappaport Trust
 
By:
/s/ Richard Rappaport
Name:   
Richard Rappaport
Title:
Trustee
 
WestPark Capital Financial Services, LLC
 
By:
/s/ Richard Rappaport
Name:
Richard Rappaport
Title:
Chief Executive Officer 

 
SRKP 25, INC.
 
CD MEDIA (HOLDING) CO., LIMITED
         
By:
/s/ Richard Rappaport
 
By:
/s/ Li Hui Hua
Name:   
Richard Rappaport
 
Name:
 
Title:
President
 
Title:
 


 
10

--------------------------------------------------------------------------------

 

SCHEDULE I


HOLDERS AND REGISTRABLE SECURITIES



 
HOLDER
 
NO. OF
OUTSTANDING
SHARES BEING
REGISTERED
   
NO. OF SHARES BEING
REGISTERED THAT ARE
ISSUABLE UPON EXERCISE
OF OUTSTANDING
WARRANTS
 
1.
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    312,479       122,346  
2.
Anthony C.  Pintsopoulos
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    201,600       78,933  
3.
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    70,560       27,626  
4.
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    40,320       15,786  
5.
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    90,720       35,520  
6.
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    90,720       35,520  
7.
Robert Schultz
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    20,160       7,893  
8.
Debbie Schwartzberg
785 5th Avenue , Apt 10C
New York, NY 10022
    274,008       107,283  
9.
The Julie Schwartzberg Trust dated 2/9/2000
785 5th Avenue , Apt 10C
New York, NY 10022
    28,408       11,123  
10.
The David N. Sterling Trust dated 2/3/2000
785 5th Avenue , Apt 10C
New York, NY 10022
    28,408       11,123  
11.
Janine Frisco
200 Oceangate, Suite 1500
Long Beach, CA 90802-4302
    70,560       27,626  
12.
WestPark Capital Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    1,418,057       938,554                        
TOTALS
    2,646,000       1,419,333  


 
11

--------------------------------------------------------------------------------

 